In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (McCabe, J.), entered February 23, 2007, as granted that branch of the motion of the defendants Yousef Habibian, Flora Habibian, and 925-939 Nassau Road, LLC, which was for summary judgment dismissing the complaint insofar as asserted against them, and that branch of the cross motion of the defendant G & D Ventures, Inc., doing business as Color Laundromat, which was for the same relief.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the defendants appearing separately and filing separate briefs.
In opposition to the defendants’ prima facie showing of their entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 327 [1986]). Lifson, J.P, Florio, Garni and Belen, JJ., concur.